DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nozaki et al. (US 7,886,861 B2).
Regarding claim 1, Nozaki et al. disclose a brace assembly (Fig. 3, 23, mount frame 30, 32, 34, 39) that extends from a passenger side frame rail (Fig. 3, passenger side instance of 31) of a vehicle (Fig. 3, 1) to a driver side frame rail (Fig. 3, driver side instance of 31) of the vehicle; and at least one electrified vehicle powertrain module (Fig. 2, 16 with 27) supported by the brace assembly (col. 8 ln. 4-7).
As to claim 2, Nozaki et al. disclose wherein the brace assembly (23, 30, 32, 34, 39) includes a cross-brace (Fig. 3, 23), a driver side bridging bracket (Fig. 3, driver side instance of 26 with 34), and a passenger side bridging bracket (Fig. 3, passenger side instance of 26 with 34).  
Regarding claim 3, Nozaki et al. disclose wherein the driver side bridging bracket (driver side of 26 with 34) and a driver side of the cross-brace (Fig. 3, driver side portion of 23) are configured to sandwich a portion of the driver side frame rail (Fig. 3 illustrates frame rail 31 sandwiched between bracket 26/34 and cross-brace 23), wherein the passenger side bridging bracket (passenger side of 26 with 34) and a passenger side of the cross-brace (Fig. 3, passenger side portion of 23) are configured to sandwich a portion of the passenger side frame rail (Fig. 3 illustrates a portion of frame rail 31 sandwiched between bracket 26/34 and the cross brace 23).  
As to claim 4, Nozaki et al. disclose wherein the driver side bridging bracket (26/34 on driver side) is secured directly to the cross-brace (23) and an upper side of the driver side frame rail (Fig. 2 illustrates 34 and 26 secured to the upper side of 31), and the passenger side bridging bracket (26/34 on passenger side) is secured directly to the cross-brace (23) and an upper side of the passenger side frame rail (Fig. 2 illustrates 34 and 26 secured to the upper side of 31).  
Regarding claim 5, Nozaki et al. disclose further comprising at least one driver side foot (Fig. 5, 23a on driver side) of the cross- brace (23) that is secured directly to a lower side of the driver side frame rail (Fig. 5 illustrates that 23a will be secured to the lower side of 31), and at least one passenger side foot (Fig. 5 23a on passenger side) of the cross-member that is secured directly to a lower side of the passenger side frame rail. (Fig. 5 illustrates that 23a will be secured to the lower side of 31).
As to claim 6, Nozaki et al. disclose wherein the driver side bridging bracket (26/34 on driver side) is secured directly to the cross-brace (23) and an upper side of the driver side frame rail (Fig. 2 illustrates 34 and 26 secured to the upper side of 31), and the passenger side bridging bracket (26/34 on passenger side) is secured directly to the cross-brace (23) and an upper side of the passenger side frame rail (Fig. 2 illustrates 34 and 26 secured to the upper side of 31).  
Regarding claim 7, Nozaki et al. disclose wherein the driver side bridging bracket (26/34) is mechanically fastened to the upper side of the driver side frame rail (Fig. 2 illustrates the mechanical fastening of 34 to the upper portion of 31).  
As to claim 8, Nozaki et al. disclose wherein the at least one driver side foot (driver side of 23a) and the at least one passenger side foot (passenger side of 23a) each include a frangible feature (Fig. 5, 48) configured to yield in response to a load (col. 9 ln. 44-58).  
Regarding claim 9, Nozaki et al. disclose wherein the frangible feature is provided by an aperture (Fig. 5 illustrates the aperture portion on the lower portion of 48).  
As to claim 10, Nozaki et al. disclose wherein the aperture is a blind aperture (Fig. 5, 49).  
Regarding claim 12, Nozaki et al. disclose further comprising an electric machine (Fig. 2, 17) that is disposed below the cross-brace and is supported by the brace assembly (Fig. 2 illustrates 17 below the cross brace 23).
As to claim 13, Nozaki et al. disclose wherein the brace assembly and the at least one electrified vehicle powertrain module are disposed within a front trunk of the vehicle (col. 16 ln. 22-24).  
Regarding claim 14, Nozaki et al. disclose wherein the at least one electrified vehicle powertrain module is a high voltage module (col. 8 ln. 50-55 disclose “The control unit 27 includes an inverter”, i.e. the inverter of 27 is the high voltage module that will supply electric power).  
As to claim 15, Nozaki et al. disclose wherein the at least one electrified vehicle powertrain module further includes a DC/DC converter (Fig. 2, 29a), an onboard generator (Fig. 2, 27), and an onboard charger (Fig. 2, 29) all supported by the brace assembly at a position atop a cross-brace of the brace assembly.  
Regarding claim 16, Nozaki et al. disclose securing (Fig. 2 illustrates the brace assembly secured directly to the frame side rail via element 34 and see col. 8 ln. 65-col. 9 ln. 3) a brace assembly (Fig. 3, 23, mount frame 30, 32, 34, 39) directly to both a passenger side frame rail (Fig. 3, passenger side instance of 31) and a driver side frame rail (Fig. 3, 31 on driver side); and supporting at least one high voltage module on the brace assembly (col. 8 ln. 50-55 disclose “The control unit 27 includes an inverter”, i.e. the inverter of 27 is the high voltage module that will supply electric power).  
As to claim 17, Nozaki et al. disclose wherein the at least one high voltage module comprises an inverter system controller (Fig. 2, 28a).  
Regarding claim 18, Nozaki et al. disclose wherein the brace assembly includes at least one frangible feature (Fig. 5, 48) that is configured to fracture in response to a load (col. 9 ln. 44-58).  
As to claim 19, Nozaki et al. disclose further comprising machining the at least one frangible feature (48) into the brace assembly (col. 9 ln. 44-52).  
Regarding claim 20, Nozaki et al. disclose further comprising securing an electric machine (Fig. 2, 17) to the cross-brace (col. 9 ln. 37-50 describes the installation, i.e. securement of the electric machine to the cross brace 23).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kuwahara et al. (US 2020/0376946 A1) disclose an electric vehicle with power train support structure that includes a brace assembly extending from a passenger side to a driver side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                           
/D.D.I/September 15, 2022                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612